     Case 3:19-cv-01651-WHO Document 88 Filed 07/15/19 Page 1 of 4



     LEVI & KORSINSKY, LLP
 1   Adam C. McCall (SBN 302130)
     44 Montgomery Street, Suite 650
 2   San Francisco, CA 94104
     Tel: (415) 291-2420
 3
     Email: amccall@zlk.com
 4
     Attorneys for Lead Plaintiff Shimon Hedvat
 5
                                UNITED STATES DISTRICT COURT
 6
                             NORTHERN DISTRICT OF CALIFORNIA
 7

 8     IN RE NUTANIX, INC. SECURITIES             Master File No. 3:19-cv-01651-WHO
       LITIGATION
 9                                                Hon. William H. Orrick
10                                                STIPULATION AND [PROPOSED]
11                                                ORDER REGARDING SCHEDULING

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     Case 3:19-cv-01651-WHO Document 88 Filed 07/15/19 Page 2 of 4




 1   Subject to this Court’s approval, the parties have agreed to the following stipulation:

 2          1.      This case is a putative securities class action and therefore is governed in various

 3   respects by the Private Securities Litigation Reform Act of 1995 (“PSLRA”).

 4          2.      On March 29, 2019, plaintiff Ryan Scheller filed a class action complaint against

 5   Defendants for violation of federal securities laws under Sections 10(b) and 20(a) of the Securities

 6   Exchange Act of 1934 (“Exchange Act”) and Securities and Exchange Commission Rule 10b-5.

 7          3.      Pursuant to 15 U.S.C. § 78u-4(a)(3)(A)(i), plaintiff Scheller published notice of

 8   his putative class action suit on March 28, 2019.

 9          4.      Three actions were subsequently filed, which also alleged violations of federal

10   securities laws under Sections 10(b) and 20(a) of the Exchange Act and SEC Rule 10b-5, which

11   were based upon the same facts and actions alleged in the Scheller action. See Mauter v. Nutanix,

12   No. 3:19-cv-02442 (filed May 6, 2019); Maroun v. Nutanix, No. 3:19-cv-02744 (filed May 20,

13   2019); Zapf v. Nutanix, Inc., No. 3:19-cv-02781 (filed May 22, 2019).

14          5.      Pursuant to 15 U.S.C. § 78u-4(a)(3)(A)(i)(II), any member of the putative class

15   had to move to serve as lead plaintiff of the class no later than sixty (60) days after the date on

16   which notice of the class was published. In this case, the deadline for filing a motion to be

17   appointed lead plaintiff was March 28, 2019.

18          6.      On July 10, 2019, pursuant to Section 21D(a)(3)(B) of the PSLRA, 15 U.S.C. §

19   78u-4(a)(3)(B), the Court appointed Shimon Hedvat as Lead Plaintiff and Levi & Korsinsky, LLP
20   as Lead Counsel and consolidated the four filed actions above [Dkt. No. 87] (the “Order”).

21          7.      On or before August 26, 2019, forty-five (45) days from the Order appointing lead

22   plaintiff and lead counsel, Lead Plaintiff shall file a consolidated amended complaint or notify

23   defendants in writing that Lead Plaintiff intends to rely on a current complaint.

24          8.      In view of the fact that a consolidated amended complaint is anticipated,

25   Defendants shall not be required to answer or otherwise respond in this matter until October 10,

26   2019, forty-five (45) days after Lead Plaintiff has filed a consolidated amended complaint or has

27   otherwise designated in writing the operative complaint.

28          9.      In the event that defendants move to dismiss the operative complaint, Lead
                                                   ii
                      STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
                                        No. 3:19-cv-01651-WHO
     Case 3:19-cv-01651-WHO Document 88 Filed 07/15/19 Page 3 of 4




 1   Plaintiff shall have until November 25, 2019, forty-five (45) days from the date defendants file

 2   such motions to file response briefs, to file response briefs. Defendants shall have until December

 3   24, 2019, twenty-nine (29) days from the date the Lead Plaintiff files response briefs, to file reply

 4   briefs.

 5             10.   Pursuant to 15 U.S.C. § 78u-4(b)(3)(B), all discovery shall be stayed pending

 6   resolution of defendants’ motion(s) to dismiss the operative complaint. During the pendency of

 7   the PSLRA’s discovery stay, the parties shall comply with the 15 U.S.C. § 78u-4(b)(3)(C)(i)

 8   provisions concerning document preservation.

 9             11.   The parties agree that this stipulation is made in the interests of efficiently

10   proceeding with this action, not to delay the proceedings, and will not prejudice any party.

11

12

13   STIPULATED AND AGREED this 15th day of July, 2019:

14
      LEVI & KORSINSKY, LLP                             WILSON SONSINI GOODRICH &
15                                                      ROSATI
16    _/s/ Adam C. McCall__________
      Adam C. McCall (SBN 302130)                       __/s/ Ignacio E. Salceda_________
17    44 Montgomery Street, Suite 650                   Ignacio E. Salceda
      San Francisco, California 94104                   Boris Feldman
18    Tel.: (415) 291-2420                              650 Page Mill Road
      Email: amccall@zlk.com                            Palo Alto , CA 94304
19
                                                        Tel: (650) 493-9300
20    Shannon L. Hopkins                                Email: isalceda@wsgr.com
      (to be admitted pro hac vice)                     Email: boris.feldman@wsgr.com
21    1111 Summer Street, Suite 403
      Stamford, CT 06905                                Attorneys for Defendants
22    Tel: (203) 992-4523
      Email: shopkins@zlk.com
23

24    Attorneys for Lead Plaintiff Shimon Hedvat
      and Lead Counsel for the Class
25

26

27

28
                                                   iii
                      STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
                                        No. 3:19-cv-01651-WHO
     Case 3:19-cv-01651-WHO Document 88 Filed 07/15/19 Page 4 of 4




 1   SO ORDERED this ___ day of _____, 2019

 2
                                              ____________________________________
 3                                            Hon. William H. Orrick
 4                                            United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                iv
                   STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING
                                     No. 3:19-cv-01651-WHO
